R.C. 3105.01(K) allows the court to grant a divorce upon the grounds of incompatibility; however, if such is denied by either party, the court shall not grant a divorce for that cause. Appellant denied the parties were incompatible.
I reluctantly dissent. In the belief that a statutory provision establishes the court's authority to grant a divorce is selfexecuting and a party may not waive such provision or fail to object and thereby give the court authority which was not granted to it by the legislature, I therefore cannot join the majority.